Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 2/28/2022.
In the Instant Amendment, Claim(s) 31, 34, 38, 46, 48, 52, 61 and 62 has/have been amended; Claim(s) 1-30, 44, 45, 58, 59 and 64 was/were cancelled; Claim(s) 65-67 has/have been added; Claim(s) 31, 46, 61 and 62 is/are independent claims. Claims 31-43, 46-57, 60-63 and 65-67 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 17-22) that Applicant’s arguments with respect to claim(s) 31, 46, 61 and 62 for not teaching “acquire a target in an image view displayed on a terminal (phone PMD 104), based on one or more image frames that are captured by an imaging device… dynamically determine a moving path to track the target based on the obtained characterization information of the target and the selection of the one or more preconfigured rotating modes, the moving path including at least two sections” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 63 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "the at least two moving path options”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-39, 42, 43, 46-53, 56, 57, 60-63 and 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 20160327950 A1) in view of Rinner et al (US 20120050525).
Regarding claim 46, Bachrach teaches A system for supporting photography, comprising: 
one or more microprocessors; and
a controller running on the one or more microprocessors, wherein the controller operates to:
receive one or more time-dependent configuration parameters, wherein the one or more time-dependent configuration parameters includes selection of one or more preconfigured rotating modes (Figs. 1, 10C; paras. 0083-0086; receiving a selection of preset patterns/modes 1050c-1054c to determine a moving path 1040c for the drone FDA 100 with the imaging device 114);
acquire a target (skier 102) in an image view displayed on a terminal (phone PMD 104), based on one or more image frames that are captured by an imaging device (Fig. 10C; paras. 0083, 0051);
receive location information of the target in the image view (paras. 0083, 0051; receiving location information of skier 102 in the display view of PMD 104 when the user selects the skier 102 as a target to track along the moving path 1040c);
obtain characterization information of the target by evaluating the one or more image frames based on the received location information (paras. 0031, 0033-0038, 0051; obtaining a recognition information, position and/or orientation data of the skier 102 by analyzing the captured images of the drone FDA 100’s camera based on the selected location information of skier 102);
dynamically determine a moving path to track the target based on the obtained characterization information of the target and the selection of the one or more preconfigured rotating modes, the moving path including at least two sections (paras. 0083-0086; dynamically adjusting the moving path 1040c with multiple sections as shown in figure 10C to track and follow the target skier 102 to keep the skier in view while avoiding obstacles based on the recognition information, position and/or orientation data of the skier 102, and the selection of preset patterns/modes 1050c-1054c);
determine a speed for moving the imaging device along each one of the at least two sections of the moving path based on the selection of one or more preconfigured rotating modes (paras. 0051, 0058, 0064, 0083-0086; dynamically adjusting the speed for moving the drone FDA 100 and the imaging device 114 of the drone FDA 100 along the moving path 1040c based on the selection of preset patterns/modes 1050c-1054c to follow and maintain the skier in view);
move a carrier associated with the imaging device to move the imaging device at the determined speed along each one of the at least two sections of the moving path (Figs. 1, 10C; paras. 0051, 0058, 0064, 0083-0086; dynamically adjusting the speed for moving a carrier [the drone FDA 100 and/or gimbal] associated with the imaging device 114 of the drone FDA 100 along the moving path 1040c based on the selection of preset patterns/modes 1050c-1054c to follow and maintain the skier in view);
capture a set of image frames using the imaging device along each of the at least two sections of the moving path (Figs. 1, 10C; paras. 0051, 0058, 0064, 0083-0086; capturing photos or videos using the imaging device 114 along each section of the moving path);
receive, from a sensor, state information of the imaging device while moving along each of the at least two sections of the moving path (paras. 0033-0038; receiving GPS information from GPS sensor and state information of other sensors while moving along the moving path),
but fails to teach
generate an image by stitching the captured sets of image frames based on the state information of the imaging device.
However, in the same field of endeavor Rinner teaches
generate an image by stitching the captured sets of image frames based on the state information of the imaging device (Figs. 4, 8-10; paras. 0057, 0101, 0106, 0124, 0133-0140; generating an overview image 452 by stitching captured images from a camera of a drone based on camera’s GPS position and camera’s orientation received from a GPS sensor and motion sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rinner in Bachrach to have generate an image by stitching the captured sets of image frames based on the state information of the imaging device for combining images captured by a drone taking the images and sensor data into consideration so that a quick and accurate overview image of the area along the moving path can be obtained yielding a predicted result.

Regarding claim 47, the combination of Bachrach and Rinner teaches everything as claimed in claim 46. In addition, Bachrach teaches wherein the controller further operates to:
capture the set of image frames using the imaging device along each of the at least two sections of the moving path based on shooting positions defined by at least one of the one or more time-dependent configuration parameters (Figs. 1, 10C; paras. 0051, 0058, 0064, 0083-0086; capturing photos or videos using the imaging device 114 along each section of the moving path 1040c at different shooting positions on the moving path 1040c defined by preset patterns/modes 1050c-1054c and other received parameters).

Regarding claim 48, the combination of Bachrach and Rinner teaches everything as claimed in claim 46. In addition, Bachrach teaches wherein:
the one or more time-dependent configuration parameters are received from an application executed by the controller, wherein the application provides a user interface via a display on the terminal (Figs. 10C; paras. 0083-0086).

Regarding claim 49, the combination of Bachrach and Rinner teaches everything as claimed in claim 46. In addition, Bachrach teaches wherein:
the carrier couples the imaging device to a portable device (Figs. 1, 10C; para. 0048; the gimbal couples the imaging device 114 to the drone 100).

Regarding claim 50, the combination of Bachrach and Rinner teaches everything as claimed in claim 49. In addition, Bachrach teaches wherein:
the portable device includes one or more mechanisms for moving a gimbal along each one of the at least two sections of the moving path at the determined speed (Figs. 1, 10C; paras. 0051, 0058, 0064, 0083-0086; dynamically adjusting the speed for moving the carrier [the drone FDA 100 and/or gimbal] associated with the imaging device 114 of the drone FDA 100 along the moving path 1040c based on the selection of preset patterns/modes 1050c-1054c to follow and maintain the skier in view).

Regarding claim 51, the combination of Bachrach and Rinner teaches everything as claimed in claim 46. In addition, Bachrach teaches wherein:
the carrier includes a gimbal that operates to rotate the imaging device around one or more axes, the rotating causing the imaging device to move along each one of the at least two sections of the moving path at the determined speed (Figs. 1, 10C; paras. 0048-0051, 0058, 0068; the drone 100 include a gimbal can move and rotate the imaging device 114 along sections of the moving path 1040c or other controlled paths at the corresponding speed).

Regarding claim 52, the combination of Bachrach and Rinner teaches everything as claimed in claim 47. In addition, Bachrach teaches wherein:
the controller operates to display the image view on the terminal that operates to receive one or more signals from the imaging device (Figs. 12; para. 0092; phone 104 displaying real-time images captured by the imaging device 114 of the drone 100).

Regarding claim 53, the combination of Bachrach and Rinner teaches everything as claimed in claim 52. In addition, Bachrach teaches wherein:
said one or more signals contains real-time images that are captured by the imaging device (Figs. 12; para. 0092; phone 104 displaying real-time images captured by the imaging device 114 of the drone 100).


Regarding claim 56, the combination of Bachrach and Rinner teaches everything as claimed in claim 46. In addition, Bachrach teaches wherein:
the controller operates to direct the carrier to rotate about at least one of a yaw axis and a pitch axis to move the imaging device, at the determined speed, along each of the at least two sections of the moving path (Figs. 1, 10C; paras. 0048-0051, 0058, 0064, 0083-0086; dynamically adjusting the speed for moving and rotating the carrier [the drone FDA 100 and/or gimbal] associated with the imaging device 114 of the drone FDA 100 along the moving path 1040c based on the selection of preset patterns/modes 1050c-1054c to follow and maintain the skier in view).

Regarding claim 57, the combination of Bachrach and Rinner teaches everything as claimed in claim 46. In addition, Bachrach teaches
the one or more time-dependent configuration parameters includes at least one of total shooting time, frame rate of image capture by the imaging device, or one or more time intervals for image capture by the imaging device (paras. 0085, 0092; imaging device 114 capturing video at some set frame rate or time intervals).

Regarding claim 60, the combination of Bachrach and Rinner teaches everything as claimed in claim 46. In addition, Bachrach teaches wherein the determined speed for moving the imaging device along each one of the at least two sections of the moving path comprises at least one rotating speed of the imaging device (Figs. 1, 10C; paras. 0048-0051, 0058, 0064, 0083-0086; dynamically adjusting the speed for moving and rotating the imaging device 114 on the carrier [the drone FDA 100 and/or gimbal] along the moving path 1040c based on the selection of preset patterns/modes 1050c-1054c to follow and maintain the skier in view).

Regarding claim 61, claim 61 reciting steps corresponding to claim 46 is also rejected for the same reasons as presented above in claim 46. In addition, Bachrach teaches A non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor (Figs. 1, 13, 14; paras. 0105, 0134).

Regarding claim 62, claim 62 reciting steps corresponding to claim 46 is also rejected for the same reasons as presented above in claim 46. In addition, Bachrach teaches A system for supporting photography (Figs. 1, 13, 14; paras. 0105, 0134), comprising:
an imaging device (114), which is associated with a carrier (100) (Fig. 1); and
a control device (104), wherein the control device operates to: (as presented in claim 46).

Regarding claim 63, the combination of Bachrach and Rinner teaches everything as claimed in claim 31. In addition, Bachrach teaches wherein the at least two moving path options include a wave shape path (Figs. 10C, 10A).

Regarding claim 65, the combination of Bachrach and Rinner teaches everything as claimed in claim 31. In addition, Bachrach teaches wherein the one or more preconfigured rotating modes include a still mode (Figs. 10, 12; hovering at one place), a clockwise lateral mode (Figs. 12C, 12D), a counterclockwise lateral mode (Figs. 12C, 12D), a vertical top-down mode (Fig. 12B), and a vertical bottom-up mode (Fig. 12A).

Regarding claim 66, claim 66 reciting features corresponding to claim 65 is also rejected for the same reason in claim 65.

Regarding claim 67, claim 66 reciting features corresponding to claim 65 is also rejected for the same reason in claim 65.


Regarding claim 31, claim 31 reciting a method corresponding to claim 46 is also rejected for the same reasons as presented above in claim 46.

Regarding claim 32, claim 32 reciting features corresponding to claim 47 is also rejected for the same reason above.

Regarding claim 33, claim 33 reciting features corresponding to claim 60 is also rejected for the same reason above.

Regarding claims 34-39, claims 33-39 reciting features corresponding to claims 48-53 are also rejected for the same reason above.

Regarding claims 42 and 43, claims 42 and 43 reciting features corresponding to claims 56 and 57 are also rejected for the same reason above.


Claims 40, 41, 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 20160327950 A1) in view of Rinner et al (US 20120050525) as applied to claim 53 or 39 above and further in view of Parulski et al (US 20030193578).
Regarding claims 40 and 41, claims 40 and 41 reciting features corresponding to claims 54 and 55 are also rejected for the same reasons as presented below, respectively.

Regarding claim 54, the combination of Bachrach and Rinner teaches everything as claimed in claim 53, but fails to teach 
wherein: displaying the image view comprises displaying the real-time images at a frame rate slower than a frame rate of capture by the imaging device.
However, in the same field of endeavor Parulski teaches
wherein: displaying the image view comprises displaying the real-time images at a frame rate slower than a frame rate of capture by the imaging device (para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Parulski in the combination of Bachrach and Rinner to have wherein: displaying the image view comprises displaying the real-time images at a frame rate slower than a frame rate of capture by the imaging device for enabling a slow motion mode allowing the user to exam fast motion images at a slower rate yielding a predicted result.

Regarding claim 55, the combination of Bachrach and Rinner teaches everything as claimed in claim 53, but fails to teach 
displaying the image view comprises displaying the real-time images at a frame rate faster than a frame rate of capture by the imaging device.
However, in the same field of endeavor Parulski teaches
displaying the image view comprises displaying the real-time images at a frame rate faster than a frame rate of capture by the imaging device (para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Parulski in the combination of Bachrach and Rinner to have displaying the image view comprises displaying the real-time images at a frame rate faster than a frame rate of capture by the imaging device for enabling a time-lapse mode allowing the user to see a long period of time process in a shorter period yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696